         Case: 1:20-cv-02712 Document #: 1 Filed: 05/05/20 Page 1 of 6 PageID #:1




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

                                                     )
 MOHAMED ALI ZAHEDI,                                 )
                                                     )     Case No. 1:20-cv-02712
                  Plaintiff,                         )
    vs.                                              )
                                                     )     JURY TRIAL DEMANDED
 PLUNKETT COONEY, P.C.,                              )
                                                     )
                  Defendant.                         )


                                          COMPLAINT

          Plaintiff, Mohamed Ali Zahedi, through counsel, for his complaint against Defendant,

Plunkett Cooney, P.C., states:

                                     NATURE OF THE CASE

          1.     In connection with the collection of a consumer debt, Defendant communicated

with Plaintiff and thereafter failed to provide Plaintiff with statutorily mandated disclosures in

violation of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”).

Subsequently, Defendant communicated with Plaintiff and falsely represented the amount of the

debt Plaintiff allegedly owed. Plaintiff brings this action to seek redress in this Court for

Defendants’ conduct and to recover actual damages, statutory damages, and attorney’s fees and

costs.

                                     BACKGROUND FACTS

          2.     Plaintiff, Mohamed Ali Zahedi (“Plaintiff” ), is a natural person who resides in

Chicago, Illinois and within the jurisdictional boundaries of the United States District Court for

the Northern District of Illinois.




                                                 1
        Case: 1:20-cv-02712 Document #: 1 Filed: 05/05/20 Page 2 of 6 PageID #:2




        3.      On December 17, 2003, Plaintiff borrowed money and executed a note in the

amount of $87,000.00 payable to Oak Bank (the “Note”). To secure payment of that Note, Plaintiff

granted a contemporaneous mortgage lien (the “Mortgage”) on his personal residence located at

6007 N. Sheridan Road, Unit 24B, Chicago, Illinois (the “Home”). The Note and Mortgage are

collectively referred to herein as the “Loan.”

        4.      Plaintiff incurred the Loan for his own personal, family or household purposes.

        5.      The Loan is secured by a Mortgage upon his primary and principal residence.

        6.      Wintrust Bank, N.A. (“Wintrust”) is a national banking association organized and

existing under the National Banking Act which does business in this District.

        7.      Wintrust is the successor by merger to Oak Bank and is the present owner of the

Loan.

        8.      Plunkett Cooney, P.C. (“PC”) is a Michigan professional corporation engaged in

the practice of law in Illinois and in this District.

        9.      PC regularly collects consumer debts alleged to be owed to others.

        10.     PC uses the mail in its collection business.

        11.     At all times relevant here, PC acted as the agent and attorney for Wintrust.

        12.     Plaintiff is a “consumer” as that term is defined by applicable federal and state

statutes. Plaintiff is a natural person from whom PC sought to collect a debt incurred for personal,

family, or household purposes. Here the debt was alleged to have been a residential loan secured

by the Plaintiff’s primary and principal residence which was incurred by Plaintiff for personal,

family, or household purposes.

        13.     PC is a “debt collector” as defined by the FDCPA, 15 U.S.C. §1692(a)(6), because,

as set forth herein, it attempted to collect from Plaintiff the Loan on behalf of Wintrust.




                                                    2
       Case: 1:20-cv-02712 Document #: 1 Filed: 05/05/20 Page 3 of 6 PageID #:3




       14.     PC a “debt collector” as defined by the FDCPA, 15 U.S.C. §1692(a)(6), because it

uses the mails to regularly collect debts owed to others.

                                 JURISDICTION AND VENUE

       15.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331 as this

action arises the FDCPA.

       16.     Venue lies in this District pursuant to 28 U.S.C. §1391(b) as a substantial part of

the events or omissions giving rise to the claims asserted herein occurred in this District.

                                    SUMMARY OF CLAIMS

       17.     The FDCPA broadly prohibits unfair or unconscionable collection methods,

conduct which harasses or abuses any debtor, and the use of any false or deceptive statements in

connection with attempts to collect a debt.

       18.     Plaintiff asserts claims against PC for multiple violations of the FDCPA.

                                     ADDITIONAL FACTS

       19.     On March 19, 2020, attorney James Crowley, an attorney with PC, sent an email to

Plaintiff in connection with the Loan and in an attempt to collect that debt. A true and correct

copy of this email is attached as Exhibit 1.

       20.      Exhibit 1 is an “initial communication” with a consumer, Plaintiff, in connection

with the collection of a debt, the Loan, as defined by §1692(a) of the FDCPA.

       21.     Section 1692g of the FDCPA requires a debt collector to send the debtor a

“validation of debt” notice within five days after the initial communication with the consumer. 15

U.S.C. § 1692g(a).




                                                  3
       Case: 1:20-cv-02712 Document #: 1 Filed: 05/05/20 Page 4 of 6 PageID #:4




        22.    PC failed to comply with the legal requirement imposed on it by the FDCPA by

sending the required validation letter within five (5) days of its initial communication with

Plaintiff.

        23.    On April 21,2020, over a month after its email to Plaintiff, and well beyond the

mandated five (5) days, PC sent a letter to Plaintiff captioned “Notice of Default and Demand for

Payment,” in connection with the Loan. A copy of the April 21, 2020 letter is attached at Exhibit

2.

        24.    15 U.S.C. 1692e provides in relevant part:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section:

                       (2) The false representation of–

                               (A) the character, amount, or legal status of any debt; . . .

        25.    The April 21, 2020 letter, Exhibit 2, falsely represents to Plaintiff that the original

principal amount of the Loan is $83,000.00 when, in fact, the correct amount was $87,000.00. This

false statement lead Plaintiff to be confused and to question the accuracy of the amounts PC

claimed to be due.

        26.    Plaintiff retained counsel to represent him with respect to the attempt by PC to

collect the Loan and to help him seek redress by filing the instant action. Counsel reviewed the

initial communication and the April 21, 2020 letter and consulted with Plaintiff regarding the same.

Plaintiff incurred attorney fees to his counsel for this work.

        27.    Additionally, Plaintiff has incurred filing fees and attorney fees and costs to consult

with attorneys and to have those attorneys bring the instant action.




                                                  4
          Case: 1:20-cv-02712 Document #: 1 Filed: 05/05/20 Page 5 of 6 PageID #:5




                                               COUNT ONE

                                    [VIOLATION OF THE FDCPA]

          28.    Plaintiff restates and incorporates all of his statements and allegations contained in

paragraphs 1 through 27.

          29.    PC violated §1692g(a) of the FDCPA by failing to provide to Plaintiff a validation

notice within five (5) days of its initial communication with Plaintiff on March 19, 2020.

          30.    PC violated §1692e by misrepresenting to Plaintiff the amount of the Loan in the

April 21, 2020 letter, Exhibit 2.

          31.    Plaintiff suffered actual damages as set forth infra.

          32.    Plaintiff suffered informational damage because he was deprived of the required

notice.

          33.    Pursuant to §1692k of the FDCPA, Plaintiff is entitled to recover from PC actual

damages, statutory damages up to $1,000, the costs of this action, together with reasonable

attorney’s fees as determined by the Court.

          WHEREFORE, the Plaintiff prays for the entry of judgment in his favor and against PC,

as follows:

          1.     For Statutory damages of up to $1,000.00 for violation of the FDCPA;

          2.     For actual damages, all costs and reasonable attorney’s fees; and

          3.     For all other relief this Court may deem just and proper.


                                          JURY DEMAND

          Plaintiff, Mohamed Ali Zahedi, hereby respectfully demands a trial by jury on all claims.




                                                   5
Case: 1:20-cv-02712 Document #: 1 Filed: 05/05/20 Page 6 of 6 PageID #:6




                                Respectfully submitted,

                                MOHAMED ALI ZAHEDI

                                /s/ Rusty A. Payton
                                Rusty A. Payton
                                PAYTON LEGAL GROUP
                                20 North Clark Street
                                Suite 3300
                                Chicago, Illinois 60602
                                (773) 682-5210
                                info@payton.legal

                                Arthur C. Czaja
                                LAW OFFICE OF ARTHUR CZAJA
                                7521 N. Milwaukee Ave.
                                Niles, Illinois 60714
                                (847) 647-2106
                                arthur@czajalawoffices.com


                                Counsel for Plaintiff




                                   6
